           Case 1:19-cv-00204-AWI-BAM Document 74 Filed 08/31/21 Page 1 of 3


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                             EASTERN DISTRICT OF CALIFORNIA
 6

 7   ANGELINA NUNES, individually and as                 CASE NO. 1:19-CV-0204 AWI BAM
     guardian ad litem for minor children D.X.
 8   and L.X., et al.,
                                                         ORDER ADMINISTRATIVELY
 9                          Plaintiffs                   DENYING DEFENDANTS’ MOTIONS
                                                         TO DISMISS AND ORDER STAYING
10                  v.                                   CASE
11   CARRIE STEPHENS, et. al,
                                                         (Doc. Nos. 66 and 67)
12                          Defendants
13

14

15         This 42 U.S.C. § 1983 case stems from the allegedly unauthorized and unconstitutional
16 access of Plaintiffs’ confidential juvenile records by the two remaining Defendants, Stanislaus

17 County (“the County”) and the law firm of Arata, Swingle, Van Egmond & Goodwin, PLC

18 (“ASVG”). The active complaint is the Second Amended Complaint, which contains two Monell

19 claims against Defendants. Currently pending before the Court are Defendants’ respective Rule

20 12(b)(6) motions to dismiss.

21         Procedurally, the Ninth Circuit reversed this Court’s denial of qualified immunity to three
22 individual Defendants. See Nunes v. Arata, Swingle, Van Egmond & Goodwin (PLC), 983 F.3d

23 1108, 1110 (9th Cir. 2020). The reversal was based on the conclusion that Gonzalez v. Spencer,

24 336 F.3d 832 (9th Cir. 2003) did not constitute clearly established law. See Nunes, 983 F.3d at

25 1114. The Ninth Circuit did not explain what constitutional principles or rights Gonzalez may

26 have set, or what legal propositions that case stands for. Nunes confined its analysis to whether a

27 constitutional right was clearly established and did not address whether a constitutional violation

28 occurred. See id. at 1112 & n.5.
           Case 1:19-cv-00204-AWI-BAM Document 74 Filed 08/31/21 Page 2 of 3


 1          ASVG notes that an analogous case to the case at bar, A.C. v. Cortez, 398 F.Supp.3d 748
 2 (S.D. Cal. 2019), is pending on appeal at the Ninth Circuit. A review of the opening brief before

 3 the Ninth Circuit in A.C. indicates that one issue that is expressly raised is the viability of a Monell

 4 claim in light of an alleged Fourth Amendment violation based on the improper disclosure of

 5 juvenile records. See Doc. No. 10 in Ninth Cir. Case No. 19-55895. The appeal is set to be taken

 6 under submission for a decision without oral argument as of October 5, 2021. See id. at Doc. No.

 7 53. Given the Monell issue raised in the A.C. appeal, it is likely that the Ninth Circuit will decide

 8 whether juvenile records enjoy constitutional protection.

 9          In Defendants’ second motions to dismiss, they argue inter alia that there was no
10 constitutional violation, despite the disclosure of the juvenile records to ASVG. If no

11 constitutional violation occurred, there can be no Monell liability. See Yousefian v. City of

12 Glendale, 779 F.3d 1010, 1016 (9th Cir. 2015); Jackson v. City of Bremerton, 268 F.3d 646, 653-

13 54 (9th Cir. 2001).

14          “[T]he power to stay proceedings is incidental to the power inherent in every court to
15 control disposition of the causes on its docket with economy of time and effort for itself, for

16 counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936). Courts may sua

17 sponte issue a stay in appropriate circumstances. See Short v. Sierra Nev. Corp., 2021 U.S. Dist.

18 LEXIS 34968, *4 (D. Nev. Feb. 24, 2021); Flowrider Surf Ltd. v. Pacific Surf Designs, 2018 U.S.

19 Dist. LEXIS 216341, *5 (S.D. Cal. Dec. 21, 2018); Ali v. Trump, 241 F.Supp.3d 1147, 1151-52

20 (W.D. Wash. 2017); Crown Cent. Petroleum Corp. v. Dep’t of Energy, 102 F.R.D. 95, 98 (D. Md.

21 1984). In this case, it is reasonably likely that the Ninth Circuit’s resolution of A.C. will dictate

22 the result of the Defendants’ motions and the ultimate viability of Plaintiffs’ claims. If this Court

23 rules now and reaches a decision that is contrary to A.C., this Court’s decision will be in error and

24 any further actions in this case done in reliance on the contrary order will be undone. Further, the

25 Eastern District of California has an unduly impacted case load that has been aggravated by

26 unfilled judicial vacancies and Covid 19 restrictions; its resources are scarce and strained.

27 Moreover, since A.C. will be taken under consideration on October 5, 2021, the Court does not

28 foresee an indefinite or unreasonably lengthy delay from waiting for the Ninth Circuit’s decision.

                                                       2
           Case 1:19-cv-00204-AWI-BAM Document 74 Filed 08/31/21 Page 3 of 3


 1 Finally, it is unclear how the parties will be damaged by waiting for the A.C. decision, particularly

 2 given the potential dispositive resolution that A.C. may have. Therefore, given these

 3 considerations, the Court finds that it is appropriate to stay this case pending the Ninth Circuit’s

 4 resolution of A.C. See id.

 5          In connection with the stay, the Court will administratively deny the two pending motions
 6 to dismiss. However, the denial is purely a matter of administrative convenience and in no way

 7 reflects on the merits of the motions. The Court will order the parties to file a joint notice of

 8 decision with the Court within ten (10) days of the Ninth Circuit issuing a decision in A.C. Upon

 9 the filing of the notice of decision, the Court will re-notice the Defendants’ two Rule 12(b)(6)

10 motions and set an additional briefing schedule to brief the effects of the A.C. decision on the

11 pending motions (the motions are otherwise fully briefed).

12

13                                                 ORDER
14          Accordingly, IT IS HEREBY ORDERED that:
15 1.       Defendants’ respective Rule 12(b)(6) motions (Doc. Nos. 66 and 67) are
16          ADMINISTRATIVELY DENIED;
17 2.       This case is STAYED pending resolution by the Ninth Circuit case of A.C. v. Cortez, Ninth
18          Cir. Case No. 19-55895; and
19 3.       Within ten (10) days of the Ninth Circuit issuing its decision in A.C., the parties shall file a
20          joint notice of decision with the Court; and
21 4.       Following submission of the parties’ joint notice of decision, the Court will issue further
22          appropriate orders as discussed above to resolve the issues raised by Defendants’
23          respective motions to dismiss.
24
     IT IS SO ORDERED.
25

26 Dated: August 27, 2021
                                                  SENIOR DISTRICT JUDGE
27

28

                                                       3
